Case: 3:17-cv-00275-WHR Doc #: 98 Filed: 08/11/21 Page: 1 of 2 PAGEID #: 2222



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


HENRY LUCAS, JR.                                                 CASE NO. 3:17cv275

       Plaintiff,
                                                                 JUDGE WALTER H. RICE
v.

UNITED PARCEL SERVICE, INC.

       Defendant.


                               AGREED ORDER OF DISMISSAL


       The parties hereby agree that this case has been settled and that all issues and controversies

have been resolved to their mutual satisfaction. The parties request the Court to retain jurisdiction

to enforce the terms of their_ settlement agreement under the authority of Kokkonen v. Guardian

Life Insurance Company ofAmerica, 114 S.Ct. 1673 (1994).

IT IS HEREBY ORDERED:


1. The parties shall comply with the signed settlement agreement dated July 30, 2021. The parties

expressly waive their rights under Federal Rule of Civil Procedure 65(d) to the extent Rule 65(d)

requires this order to be specific in terms or to describe in reasonable detail and without reference

to the settlement agreement, the act or acts to be restrained.


2. By consent of the parties, the Court shall retain jurisdiction for the purpose of enforcing the

terms of the settlement agreement.


3. This case is dismissed without prejudice with leave to reinstate on or before August 28, 2021,

for the purpose of enforcing the settlement. This Agreed Order of Dismissal is entered without
Case: 3:17-cv-00275-WHR Doc #: 98 Filed: 08/11/21 Page: 2 of 2 PAGEID #: 2223



prejudice in order to allow the Court to enforce the settlement agreement. The parties are barred

from relitigating any claims raised in this litigation or any claims released by means of the

settlement agreement.


4. In the event a motion to reinstate or motion to enforce settlement is not filed on or before August

28, 2021 , the case shall be deemed dismissed with prejudice without further order of the Court.

Each party shall bear its own attorney's fees and costs.


IT IS SO ORDERED.




                                                      WALTER H. RICE, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  2
